Citation Nr: 1703409	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-17 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Veteran represented by:	Robert M. Kampfer Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1977 to December 1977 and active duty from April 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a July 2016 Board hearing before the undersigned Veterans Law Judge, and the transcript of that hearing is associated with the claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Veteran's initial claim for service connection for PTSD was first denied in a June 2009 RO rating decision. In July 2009, he submitted additional evidence and the RO reconsidered the case on the merits but denied the claim in a March 2010 rating decision.  A July 2011 RO rating decision denied a May 2011 request by the Veteran to reopen the claim

The Veteran filed an application to reopen his claim in August 2012. Subsequent rating decisions in September 2012 and December 2013 further denied the reopening of the claim. In its May 2014 the RO reopened the claim and then denied the claim on the merits. The claim is now properly before the Board. However, although the RO reopened the claim in its May 2014 statement of the case, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). That determination follows in the decision below.

The Board notes that the claim on appeal has been characterized differently in past RO adjudications. In each of its rating decisions (June 2009, March 2010, July 2011, September 2012, and December 2013), the RO characterized the claim as one of service connection for PTSD. In its May 2014 statement of the case, the RO characterized the claim as being one of service connection for PTSD and service connection for an acquired psychiatric condition other than PTSD. Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and following the Board's reopening of the claim, the Board recharacterizes the Veteran's claim as service connection for an acquired psychiatric disorder, to include PTSD.

As discussed in more detail below, the Board is reopening the claim of entitlement to service connection for PTSD. The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 2011 rating decision declined to reopen the Veteran's claim for service connection for PTSD. The Veteran was notified of his rights, but he did not submit a notice of disagreement.

2. The evidence received since the July 2011 rating decision was not previously submitted, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for PTSD.


CONCLUSIONS OF LAW

1. The July 2011 rating decision which denied entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. New and material evidence has been received and the claim for entitlement to service connection for PTSD is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Application to Reopen Claim

As explained below, the Veteran's claim for entitlement to service connection for PTSD is being reopened. As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.

Legal Criteria

Generally, an unappealed RO denial is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence. 38 U.S.C.A. § 5108. If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold. Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

The Veteran's claim for service connection for PTSD was first denied in a June 2009 RO rating decision. In July 2009, he submitted additional evidence and the RO reconsidered the case on the merits but denied the claim in a March 2010 rating decision. This rating decision stated that "the evidence continues to show this condition has not been clinically diagnosed," and that treatment records show "you are currently receiving treatment for major depressive disorder, however records are negative for any diagnosis of PTSD." In essence, the RO found no evidence of a diagnosis for PTSD. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The Veteran was notified of the March 2010 rating decision and of his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the denial. Therefore, the March 2010 rating decision became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

A July 2011 RO rating decision denied a May 2011 request by the Veteran to reopen his claim. The RO determined that new evidence presented by the Veteran was not material as it did not show a diagnosis for PTSD. The Veteran was notified of this decision and of his appellate rights. He neither appealed the decision nor submitted new and material evidence within one year of the denial. Therefore, this decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

Since the final July 2011 rating decision, additional evidence has been associated with the claim's file, to include an August 2015 VA examination, in which the examiner diagnosed PTSD. 

At the time of the prior denial, there was no evidence of PTSD.  This evidence is new and material as it relates to an unestablished fact necessary to substantiate the claim, namely, the existence of a disability.  This evidence is not cumulative or redundant of the evidence previously of record. Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material. See Justus at 513. If accepted as correct, this new evidence cures a prior evidentiary defect.  

As new and material evidence has been received, the Board concludes that the claim of entitlement to service connection for PTSD is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The application to reopen a claim for service connection for PTSD is granted.
 

REMAND

The Veteran urges that his current psychiatric disorder is due to service.  At his hearing before the undersigned, the Veteran offered testimony regarding several -in-service stressors he claims to have experienced. In discussing one of those stressors, the Veteran testified that while stationed at Fort Greely in the winter of 1981, he was driving in a convoy off post with Sgt. D. C. driving ahead of him.  See hearing transcript. The Veteran claimed he witnessed Sgt. D. C. be ejected from the vehicle.  The Veteran claimed that Sgt. D. C. sustained heavy trauma, a broken neck, several broken limbs, excessive bleeding, and that his head was exposed.  The Veteran claimed that he dragged Sgt. D. C. back to a vehicle and held him as they drove 15 miles to the medical facility on base.  The Veteran further testified that the death of his nephew in Iraq triggered nightmares "because there was so much blood involved."  

In August 2016, the Veteran's Attorney wrote the RO requesting its assistance in locating Sgt. D. C. This assistance was sought in an effort to corroborate the above-mentioned stressor. However, there is no indication in the record that the RO has responded to this request. The Board notes VA's duty to assist in the procurement of relevant records. See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The RO is asked to respond in writing to the August 2016 letter from the Veteran's Attorney and document that response in the claims file. Attention is invited to the VA Office of General Counsel's January 2017 revised precedential opinion VAOPGRPREC 5-2014 titled "Duty to Assist in Seeking Records Pertaining to an Individual Other than the Claimant."

2. After the completion of the above actions, and any additional action deemed appropriate, the Veteran's claim should be readjudicated.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


